Mr. J ustioe Gary delivered the opinion of the Court. While this case differs in detail from Conservative Building and Loan Association v. Cady, 55 Ill. App. 469, there is no difference betiveen the íavo cases in principle. If that case is rightly decided the decree in this case should be reversed and the canse remanded, Avith directions to enter a decree in favor of the appellant for the sum of §1,597.24, in accordance with the report of the master to whom the cause had been referred, with interest thereon at the rate of five per cent per annum, from March 31, 1894, when said report was filed. The decree is reversed and the cause remanded with directions as stated above. Shepard, J., dissents.